WOODWARD, District Judge.
Plaintiff moves to strike certain portions of defendants’ answer. The motion must be allowed as to Paragraphs 9(A) to 104, both inclusive. From a mere inspection of the answer it is obvious that these paragraphs, together with the voluminous exhibits accompanying the answer, is a gross violation of Rules 8(b) and (e) of the Rules of Civil Procedure, 28 U.S.C.A. fol*279lowing section 723c. No discussion is necessary to support this conclusion.
The court has heretofore overruled the defenses at law set up in Paragraphs 1(a) do (G), both inclusive.